Citation Nr: 0212038	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral vascular 
disease.

(The issues of entitlement to service connection for diabetes 
mellitus, to include status post amputation of the left foot, 
and entitlement to service connection for hypertension will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1956.  He also had subsequent service in the Air Force 
Reserves from August 1956 to December 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded by the Board in January 
2001 to verify all periods of the veteran's Reserve service, 
to include the verification of whether any periods of this 
service was active duty for training or inactive duty for 
training.  The Board finds that this action was accomplished 
to the extent possible and that the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for peripheral vascular disease is ready 
for appellate review.

The Board further notes that the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for peripheral vascular disease was 
adjudicated by the regional office (RO) on a de novo basis.  
However, the Board's review of the record reveals that 
service connection for a bilateral extremity disorder was 
previously adjudicated by the RO in 1975, and that the 
veteran did not file a timely appeal of that decision.  
Therefore, the Board finds that it is required to review this 
matter on a new and material basis pursuant to Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), and the issue on appeal 
has been recharacterized to comply with this requirement.

Finally, the Board will be pursuing additional development on 
the issues of entitlement to service connection for diabetes 
mellitus, to include status post amputation of the left foot, 
and entitlement to service connection for hypertension under 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  A claim for service connection for a bilateral leg 
disorder, to include vascular pathology, was denied by a 
February 1977 rating decision which was not appealed.

2.  The evidence submitted since the rating decision of 
February 1977 pertinent to the current claim for service 
connection for peripheral vascular disease is either 
cumulative or redundant, or does not bear directly and 
substantially on the specific matter under consideration, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The rating decision of February 1977, which denied a claim 
for service connection for a bilateral leg disorder, to 
include vascular pathology, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001); 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  To begin with, 
it should be noted that as the only issue currently for 
consideration is based on whether new and material evidence 
has been submitted to reopen the claim, the development 
provisions of the VCAA may not yet even be applicable.  
Moreover, although the veteran's claim for service connection 
for peripheral vascular disease was not adjudicated by the RO 
on a new and material evidence, by adjudicating the claim on 
a de novo basis, the RO afforded the veteran greater review 
than his claim actually warranted.  Thus, the Board finds 
that its consideration of the claim under 38 C.F.R. § 3.156 
(2001) can not be considered prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, even if the VCAA development provision were found 
applicable to the instant claim, the record reflects that the 
RO provided a very detailed March 2001 letter to the veteran 
outlining what the veteran needed to submit in order to 
prevail on his claims for service connection, including 
medical evidence of a relationship between current disability 
and an injury, disease, or event in service.  In addition, a 
May 2001 supplemental statement of the case again advised the 
veteran that if there was any supporting evidence that had 
not been considered, the veteran was to identify that 
evidence so the RO could assist him in obtaining it.  The 
record does not reflect that further information was provided 
by the veteran or his representative pursuant to this 
request.  Consequently, the Board finds that no further 
action is required under the VCAA with respect to the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for peripheral 
vascular disease.

The record reflects that a February 1977 rating decision 
denied service connection for a bilateral leg disorder, to 
include vascular pathology, and that while the veteran 
submitted a notice of disagreement with this decision, 
following the issuance of a statement of the case in May 
1975, the veteran did not file a timely substantive appeal.  
Accordingly, the February 1977 rating decision became final 
as outlined in 38 U.S.C.A. § 7105 (West 1991) when the 
veteran failed to perfect his appeal of that decision within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As such, his claim for service connection for 
peripheral vascular disease may only be reopened if new and 
material evidence is submitted, and based on the grounds 
stated for the denial in the February 1977 rating decision, 
this would consist of medical evidence linking arterial and 
venous thrombosis, varicose veins or some other vascular 
pathology of the lower extremities to service.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

In this regard, the evidence received since the February 1977 
rating decision does include diagnoses of thrombophlebitis of 
the left foot and peripheral neuropathy, however, as was 
noted above, the February 1977 denial of service connection 
for a bilateral leg disorder, including vascular pathology, 
was that disorders such as arterial and venous thrombosis and 
varicose veins were manifested at a time too remote from 
service to be related thereto.  Since February 1977, the 
veteran has still not submitted medical evidence linking such 
disorders to service or to a period of one year following 
service.  The Board would also point out that while the 
veteran followed his initial period of active service with a 
long period of service with the Reserves which included 
active duty for training and inactive duty for training, in 
order to link current vascular disability to any such period 
of training he would have to demonstrate through competent 
medical evidence that current disability was related to 
disease or injury incurred or aggravated as a result of that 
training, or in the case of inactive duty for training, that 
current disability was related to an injury incurred in or 
aggravated by that training, and there has also been no 
medical evidence or opinion submitted in support of such a 
finding.  See 38 U.S.C.A. § 101(23) and (24) (West 1991); 38 
C.F.R. § 3.6 (2001).  Parenthetically, while the veteran has 
recently indicated an alternative theory that his vascular 
problems are connected to diabetes mellitus, this too is 
without evidentiary support.  Moreover, since diabetes 
mellitus has yet to be service connected, the establishment 
of service connection for any vascular disorder as secondary 
to diabetes mellitus is not possible.  38 C.F.R. § 3.310 (a) 
(2001). 

The critical question with respect to the claim for service 
connection for peripheral vascular disease was and remains 
whether there is medical evidence demonstrating a link 
between current disability and active service or a period of 
one year after service, or between current disability and an 
injury or disease sustained during Reserve training, and the 
evidence received since the February 1977 rating decision 
still does not adequately address this fundamental question 
as to the veteran's claim.  Therefore, the Board has no 
alternative but to conclude that the additional evidence and 
material of record received in this case is not dispositive 
of this essential issue and thus is not material.  It is also 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for peripheral 
vascular disease is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

